Citation Nr: 1423883	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  11-15 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to July 1983.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his May 2011 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge.  The hearing was scheduled for September 2012, but the Veteran did not attend.  As no further communication has been received from the Veteran regarding a hearing, the Board considers the request to be withdrawn.

In October 2013, the Board remanded the appeal for further development, and it now returns to the Board for appellate review.  The issues then on appeal included entitlement to service connection for bilateral hearing loss and tinnitus.  The claim for tinnitus was granted in a January 2014 rating decision.  Therefore, that issue is no longer before the Board.  


FINDING OF FACT

Bilateral hearing loss did not have its onset in service or within one year of the Veteran's discharge from service and is not shown to be a result of disease, event, or injury in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1112, 1113, 1116, 1131, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

This case was remanded by the Board in July 2012 and October 2013 so that a hearing could be scheduled and another VA opinion could be obtained from the September 2010 VA examiner, respectively.  A hearing was scheduled for September 2012, and the opinion was received in January 2014.  Therefore, the Board determines that the AOJ substantially complied with the Board's prior remand orders and that the Board may now proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353 -23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established. 
.
VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in June 2010 that informed him of the evidence necessary to establish service connection, of how VA would assist him in developing his claim, and of his and VA's obligations in providing such evidence for consideration.   This letter also advised him of the evidence necessary to substantiate disability ratings and effective dates. Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied. Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's service treatment records and the report of a September 2010 VA examination and October 2010 and January 2014 VA opinions were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  The Veteran has not identified any additional records that VA needs to obtain for an equitable adjudication of the claim.  

With regard to the VA examination and opinions, the Board notes that once VA undertakes to provide a VA examination and opinion, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As will be discussed below, the Board determines that while the findings at the September 2010 VA examination are adequate for rating purposes, the subsequent October 2010 opinion is not.  As for the January 2014 opinion, the examiner reviewed the claims file including service treatment records and the September 2010 VA examination findings and considered the Veteran's subjective complaints and history.  The examiner then provided an opinion based on the evidence of record, as well as audiological literature and research.  There is nothing to suggest that any opinion is not sufficiently grounded in the facts of the case or that the examiner reached an arbitrary conclusion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159 (c)(4).

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Connecting the disability to service may be accomplished through affirmative evidence that shows inception or aggravation during service, even for disabilities that first manifest after service, or that otherwise indicates a direct relationship between service and the current disability, or for certain disabilities, including arthritis, through statutory presumption if they manifest to a degree of 10 percent within one year of discharge.  38 C.F.R. 
§§ 3.303(a), (d).  Further, with chronic diseases (as listed in 3.303(a)) which are shown in service, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Each disorder for which the Veteran seeks service connection must be considered on the basis of the places, as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence; a veteran's lay statements may be sufficient evidence in any claim for service connection. 38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  A veteran's lay statements may be sufficient evidence in any claim for service connection.

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The Veteran contends that he suffered hearing loss as a result of artillery, tanks, and engines during service.  Therefore, he argues that service connection is warranted for his bilateral hearing loss. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss that first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran's service treatment records are negative for complaints, treatment, or diagnosis pertinent to hearing difficulty.  However, he is competent to speak to his noise exposure in service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).

However, post-service evidence reflects a diagnosis of sensorineural hearing loss in each ear.  At a September 2010 VA examination, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
70
85
LEFT
20
20
25
55
70
Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 in the left ear.  The examiner diagnosed severe sensorineural hearing loss from 3000 hertz to 4000 hertz in the right ear and moderately severe to-severe sensorineural hearing loss from 3000 hertz to 4000 hertz in the left ear, 

Initially, the Board notes that the first medical diagnosis of hearing loss in the record is that provided at the September 2010 VA examination.  Thus, the record fails to reveal that bilateral hearing loss manifested to a compensable degree within one year of the Veteran's discharge in July 1983.  As such, presumptive service connection is not warranted for bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Chronic disabilities (to include sensorineural hearing loss) can be service-connected if there is continuity of symptomatology since service.  38 C.F.R. §§ 3.303, 3.309; see also Walker, 708 F.3d at 1333.  Here, the evidence does not establish continuity of symptomatology.  The first diagnosis of hearing loss was in 2010, over 37 years after service, and the Veteran has not asserted continuity of symptomatology.  Therefore, there is no basis for service connection for hearing loss due to continuity of symptomatology.

With regard to direct service connection, the only nexus opinions of record are those of the September 2010 VA examiner, which were provided in October 2010 and January 2014.  In the October 2010 opinion, the VA examiner opined that the Veteran's bilateral hearing loss was less likely than not related to military service because a review of the enlistment and separation examinations failed to show a decline or worsening of hearing loss.  However, this opinion is inadequate as normal hearing at separation alone is not a sufficient rationale for a negative opinion.  Hensley, 5 Vet. App. at 157.  Further, the examiner did not discuss the shift in hearing thresholds observed at a November 1978 audiometric test.  
In the January 2014 opinion, the examiner observed that at the November 1978 audiometric examination, the threshold shift was a 10 decibel shift at 500 Hz which is inconsistent with hearing loss caused by noise exposure and also was temporary as it was not noted at later audiometrics in 1979 and again in 1983.  The examiner further noted an Institute of Medicine report that indicated that the current understanding of auditory physiology a prolonged delay in the onset of noise-induced hearing loss was unlikely.  The examiner concluded that due to the normal hearing noted at the separation audiometrics in 1983 and the lack of a permanent threshold shift in either ear of 15 decibels or greater, the Veteran's hearing loss is less likely than not related to military service.

No contradictory medical opinion has been received.  Thus, the only evidence in support of the Veteran's claim that his bilateral hearing loss is due to his military noise exposure is his own statements.  While the Veteran is competent to speak to facts capable of lay observation, i.e. perceived hearing loss, he does not have the requisite expertise to determine the etiology of the hearing loss.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007); see also Washington, 19 Vet. App.  Therefore, the Board concludes that the competent evidence does not establish that the Veteran's hearing loss is due to his military noise exposure. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). However, in the present case, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Therefore, his claim must be denied. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


